DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 29, 2022.  In particular, claim 23 which has been amended to indicate that the rubber composition does not contain sulfur as a vulcanizing agent.  This combination of limitations was not present in the original claims at the time of the preceding action.  Thus, the following action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claim(s) 23, 31-32, 34-35 and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labauze (US 2004/0122157) in view of Fleury et al (WO 2016/012258, please refer to US 2017/0158782 for English language equivalent and mapping).
The rejection set forth in paragraph 3 of the office action mailed on June 30, 2022 is incorporated here by reference.
Regarding the new limitation which indicates that the rubber does not contain sulfur as a vulcanization agent, it is noted that while Labauze does indicate that a sulfur curing system can be used in paragraph [0100], however, it is not mandatorially present.  And therefore, the rubber can be free of sulfur as a vulcanization agent, and rather, can rely on a peroxide curing system. 

Claim(s) 23-37, 39-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al (US 2015/0343843) in view of Dire et al (US 2016/0176992) and Nakayama et al (US 3,954,880).
The rejection set forth in paragraph 4 of the office action mailed on June 30, 2022 is incorporated here by reference.
Regarding the new limitation which indicates that the rubber does not contain sulfur as a vulcanization agent, it is noted that while Cato does indicate that a sulfur curing system can be used in paragraph [0053], however, it is not mandatorily present.  And therefore, the rubber can be free of sulfur as a vulcanization agent, and rather, can rely on a peroxide curing system. 
Double Patenting
Claims 23-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No. 16/954,356 (reference application). 
The rejection set forth in paragraph 6 of the office action mailed on June 30, 2022 is incorporated here by reference.
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s argument:  None of the cited references indicate that the rubber composition is free from sulfur as a vulcanization agent.
Examiner’s response:  The above references do not mandatorily require the presence of a sulfur vulcanization agent.  As such, the compositions are free from the sulfur compound.
Applicant’s argument:  Applicants traverse the double patenting rejection noting that no allowable subject matter has yet been identified.
Examiner’s response:  This is noted and the above double patenting rejection is maintained and set forth above until allowable subject matter has been identified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764